Case 1:20-cv-02281-DDD-KLM Document 21-1 Filed 11/02/20 USDC Colorado Page 1 of 7




                      EXHIBIT 1
        Case 1:20-cv-02281-DDD-KLM Document 21-1 Filed 11/02/20 USDC Colorado Page 2 of 7



PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)


                                     Trademark/Service Mark Application, Principal Register
                                                               Serial Number: 86474975
                                                               Filing Date: 12/09/2014


                                                    The table below presents the data as entered.

                                           Input Field                                                 Entered
             SERIAL NUMBER                                                 86474975
             MARK INFORMATION
             *MARK                                                         CHILE CRUNCH
             STANDARD CHARACTERS                                           YES
             USPTO-GENERATED IMAGE                                         YES
             LITERAL ELEMENT                                               CHILE CRUNCH
                                                                           The mark consists of standard characters, without claim to any
             MARK STATEMENT
                                                                           particular font, style, size, or color.
             REGISTER                                                      Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                Chile Colonial, LLC
             INTERNAL ADDRESS                                              Ste 124
             *STREET                                                       8155 E Fairmount Dr
             *CITY                                                         Denver
             *STATE
             (Required for U.S. applicants)
                                                                           Colorado

             *COUNTRY                                                      United States
             *ZIP/POSTAL CODE
                                                                           80230
             (Required for U.S. applicants only)

             PHONE                                                         4155156249
             EMAIL ADDRESS                                                 XXXX
             AUTHORIZED TO COMMUNICATE VIA EMAIL                           Yes
             LEGAL ENTITY INFORMATION
             TYPE                                                          limited liability company
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                         Colorado
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                           030
             *IDENTIFICATION                                               Condiments; Sauces
             FILING BASIS                                                  SECTION 1(a)
                  FIRST USE ANYWHERE DATE                                  At least as early as 06/06/2006
                  FIRST USE IN COMMERCE DATE                               At least as early as 06/06/2006
                                                                           \\TICRS\EXPORT16\IMAGEOUT
Case 1:20-cv-02281-DDD-KLM Document 21-1 Filed 11/02/20 USDC Colorado Page 3 of 7



   SPECIMEN
   FILE NAME(S)                         16\864\749\86474975\xml1\ APP0003.JPG
   SPECIMEN DESCRIPTION                 digital image of a website currently used in commerce
 CORRESPONDENCE INFORMATION
 NAME                                   Chile Colonial, LLC
 INTERNAL ADDRESS                       Ste 124
 STREET                                 8155 E Fairmount Dr
 CITY                                   Denver
 STATE                                  Colorado
 COUNTRY                                United States
 ZIP/POSTAL CODE                        80230
 PHONE                                  4155156249
 EMAIL ADDRESS                          susie@chilecolonial.com
 AUTHORIZED TO COMMUNICATE VIA EMAIL    Yes
 FEE INFORMATION
 NUMBER OF CLASSES                      1
 FEE PER CLASS                          325
 *TOTAL FEE DUE                         325
 *TOTAL FEE PAID                        325
 SIGNATURE INFORMATION
 SIGNATURE                              /Susan Hojel/
 SIGNATORY'S NAME                       Susan Hojel
 SIGNATORY'S POSITION                   Member
 DATE SIGNED                            12/09/2014
        Case 1:20-cv-02281-DDD-KLM Document 21-1 Filed 11/02/20 USDC Colorado Page 4 of 7


PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)




                                     Trademark/Service Mark Application, Principal Register

                                                             Serial Number: 86474975
                                                             Filing Date: 12/09/2014
To the Commissioner for Trademarks:

MARK: CHILE CRUNCH (Standard Characters, see mark)
The literal element of the mark consists of CHILE CRUNCH.
The mark consists of standard characters, without claim to any particular font, style, size, or color.

The applicant, Chile Colonial, LLC, a limited liability company legally organized under the laws of Colorado, having an address of
   Ste 124,
   8155 E Fairmount Dr
   Denver, Colorado 80230
   United States


requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

      International Class 030: Condiments; Sauces

In International Class 030, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 06/06/2006, and first used in commerce at least as early as 06/06/2006, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed goods and/or
services, consisting of a(n) digital image of a website currently used in commerce.
Specimen File1

The applicant's current Correspondence Information:
   Chile Colonial, LLC
   Ste 124
   8155 E Fairmount Dr
   Denver, Colorado 80230
   4155156249(phone)
   susie@chilecolonial.com (authorized)

A fee payment in the amount of $325 has been submitted with the application, representing payment for 1 class(es).

                                                                     Declaration

The signatory believes that: if the applicant is filing the application under 15 U.S.C. Section 1051(a), the applicant is the owner of the
trademark/service mark sought to be registered; the applicant or the applicant's related company or licensee is using the mark in commerce on or
in connection with the goods/services in the application, and such use by the applicant's related company or licensee inures to the benefit of the
applicant; the specimen(s) shows the mark as used on or in connection with the goods/services in the application; and/or if the applicant filed an
application under 15 U.S.C. Section 1051(b), Section 1126(d), and/or Section 1126(e), the applicant is entitled to use the mark in commerce; the
applicant has a bona fide intention to use or use through the applicant's related company or licensee the mark in commerce on or in connection
with the goods/services in the application. The signatory believes that to the best of the signatory's knowledge and belief, no other person has the
right to use the mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
goods/services of such other person, to cause confusion or mistake, or to deceive. The signatory being warned that willful false statements and
the like are punishable by fine or imprisonment, or both, under 18 U.S.C. Section 1001, and that such willful false statements and the like may
jeopardize the validity of the application or any registration resulting therefrom, declares that all statements made of his/her own knowledge are
true and all statements made on information and belief are believed to be true.

Declaration Signature
     Case 1:20-cv-02281-DDD-KLM Document 21-1 Filed 11/02/20 USDC Colorado Page 5 of 7



Signature: /Susan Hojel/ Date: 12/09/2014
Signatory's Name: Susan Hojel
Signatory's Position: Member
RAM Sale Number: 86474975
RAM Accounting Date: 12/09/2014

Serial Number: 86474975
Internet Transmission Date: Tue Dec 09 11:45:24 EST 2014
TEAS Stamp: USPTO/BAS-XX.XXX.XXX.XXX-201412091145241
08644-86474975-500fd8a242280879ff8db467d
b94dbfffe5bd77af8858c1b17fa2770577f147a5
7-DA-10741-20141208175525270964
Case 1:20-cv-02281-DDD-KLM Document 21-1 Filed 11/02/20 USDC Colorado Page 6 of 7
Case 1:20-cv-02281-DDD-KLM Document 21-1 Filed 11/02/20 USDC Colorado Page 7 of 7
